DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 and claim 8 each recite “wherein said ankle securing mechanism consists of heel cups, ankle rollers or a combination thereof”, however, as the mechanism was previously introduced to have two locking members it is unclear how it can be limited to only have a heel cup or ankle roller as required by “consists of”. See MPEP 2111.03. For the sake of compact prosecution, Examiner will interpret the language to be “further comprising of”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over McGowen (US 4438761) in view of Wang et al (US 7585264).
With respect to claim 1, McGowen discloses An inversion table ankle holder with… a secondary lock comprising an inversion table (Fig 1, inversion table 10; Fig 4, secondary lock 75/80/30); said inversion table having an ankle securing mechanism (Fig 3, ankle securing mechanism 25/31); said ankle securing mechanism having… said ankle securing mechanism having a secondary lock that is operated based upon pressure on a foot rest (Fig 4, col 4 ln 40-45, col 4 ln 50-55, secondary lock 75/80/30 operated based on pressure on trigger 32 allows locking and unlocking, trigger 32 is positioned and structured to allow for a foot to be placed thereon to actuate the locking system thus is interpreted as a foot rest).
McGowen is silent on a primary and a secondary lock; a primary lock consisting of a pin that engages into at least one hole in a rack.
Wang et al teaches an analogous adjustment system for an inversion table, the adjustment system having an analogous spring controlled secondary lock 70/70/79 and further having a primary lock 50, a primary lock consisting of a pin 51 that engages into at least one hole 28/46 in a rack 20 (Fig 6, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock mechanism of McGowen to have a primary lock as well as a secondary lock as taught by Wang et al in order to maintain the ease of locking with added security and stability (Wang et al co 5 ln 20-30).
With respect to claim 2, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 1, wherein both said primary lock and said secondary lock are disengaged to adjust said ankle securing mechanism (McGowen Fig 4, col 4 ln 40-45, col 4 ln 50-55, ankle securing mechanism) (Wang et al Fig 6, Fig 3, col 5 ln 5-15, must unlock both locks to adjust).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock mechanism of McGowen to have a primary lock as well as a secondary lock as taught by Wang et al in order to maintain the ease of locking with added security and stability (Wang et al co 5 ln 20-30).
With respect to claim 3, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 1, wherein said ankle securing mechanism consists of heel cups, ankle rollers or a combination thereof (McGowen Fig , col 3 ln 5-15, supports 28 and 27 surround the front and rear of the leg thus are heel cups).  
With respect to claim 4, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 1, wherein said ankle securing mechanism is a distance between two securing surfaces (McGowen Fig 3, securing mechanism 25/31 extends between securing surfaces 28 and 27, vertically and in the system).
With respect to claim 5, McGowen/Wang et al discloses Appl. No. 16/856,335Page 3 of 6Amendment dated 02/24/2022Reply to Office action Dated Feb. 7, 2022The inversion table ankle holder with a primary and a secondary lock according to claim 1, wherein said second lock is engaged when said inversion table is rotated (McGowen Fig 4, col 4 ln 40-45, col 4 ln 50-55, lock is engaged when no pressure is applied to spring 30 thus it is engaged when inverted).  
With respect to claim 6, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 1, wherein said second lock has a spring that biases said second lock to a locked condition (McGowen Fig 4, col 4 ln 40-45, col 4 ln 50-55, spring 30).  
With respect to claim 7, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 6, wherein said spring engages a pin into a hole or a tang into a slot (McGowen Fig 4, col 4 ln 40-45, col 4 ln 50-55, spring engages pin portion 75 into a slot 70).  
With respect to claim 8, McGowen discloses An inversion table ankle holder with… a secondary lock (Fig 1, inversion table 10; Fig 4, secondary lock 75/80/30) comprising: an inversion table (Fig 1, inversion table 10; Fig 4, secondary lock 75/80/30); said inversion table having an ankle securing mechanism (Fig 3, ankle securing mechanism 25/31);… and said ankle securing mechanism having a secondary lock that is operated based upon an angle of said inversion table (Fig 4, col 4 ln 40-45, col 4 ln 50-55, secondary lock 75/80/30 operated based on pressure on trigger 32 allows locking and unlocking, trigger 32 is positioned and structured to allow for unlocking with downward pressure thus at the starting angle).  
McGowen is silent on a primary and a secondary lock; a primary lock consisting of a pin that engages into at least one hole in a rack.
Wang et al teaches an analogous adjustment system for an inversion table, the adjustment system having an analogous spring controlled secondary lock 70/70/79 and further having a primary lock 50, a primary lock consisting of a pin 51 that engages into at least one hole 28/46 in a rack 20 (Fig 6, Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock mechanism of McGowen to have a primary lock as well as a secondary lock as taught by Wang et al in order to maintain the ease of locking with added security and stability (Wang et al co 5 ln 20-30).
With respect to claim 9, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 8, wherein both said primary lock and said secondary lock are disengaged to adjust said ankle securing mechanism (McGowen Fig 4, col 4 ln 40-45, col 4 ln 50-55, ankle securing mechanism) (Wang et al Fig 6, Fig 3, col 5 ln 5-15, must unlock both locks to adjust).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock mechanism of McGowen to have a primary lock as well as a secondary lock as taught by Wang et al in order to maintain the ease of locking with added security and stability (Wang et al co 5 ln 20-30).
With respect to claim 10, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 8, wherein said ankle securing mechanism consists of heel cups, ankle rollers or a combination thereof (McGowen Fig , col 3 ln 5-15, supports 28 and 27 surround the front and rear of the leg thus are heel cups). 
With respect to claim 11, McGowen/Wang et al discloses Appl. No. 16/856,335Page 4 of 6Amendment dated 02/24/2022Reply to Office action Dated Feb. 7, 2022The inversion table ankle holder with a primary and a secondary lock according to claim 8, wherein said ankle securing mechanism is a distance between two securing surfaces (McGowen Fig 3, securing mechanism 25/31 extends between securing surfaces 28 and 27, vertically and in the system).
With respect to claim 12, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 8, wherein said second lock has a spring that biases said second lock to a locked condition (McGowen Fig 4, col 4 ln 40-45, col 4 ln 50-55, spring 30).  
With respect to claim 13, McGowen/Wang et al discloses The inversion table ankle holder with a primary and a secondary lock according to claim 8, wherein said spring engages a pin into a hole or a tang into a slot (McGowen Fig 4, col 4 ln 40-45, col 4 ln 50-55, spring engages pin portion 75 into a slot 70).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo (US 4444178), Teeter (US 6869243), and Miller (US 4502682) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786